DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 10/27/2020. Claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 10/27/2020, 04/14/2021 and 01/20/2022 are compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadda et al. (US 10407035 B1, hereinafter “Gadda”).
Regarding claims 1, 10 and 11, Gadda (Figs. 1-3) discloses a vehicle control device comprising an arbitration unit configured to arbitrate between a plurality of control commands acquired from a plurality of driving support applications that respectively implements driving support functions (The vehicle control system 330 may include a vehicle intelligence unit 332, environment information 334, a vehicle state estimation unit 336, a capability envelope 338, a vehicle motion control unit 340; Gadda col 4, lines 31-34), configured to output instructions based on a control command after arbitration to a first control unit (control unit 344; Gadda col 7, line 7-10) that is able to control a steering actuator (steering actuators 348) and a second control unit that is able to control at least one of a brake actuator (brake actuators 352), (The allocator 343 may determine and compare a plurality of different control strategies that combine operation of the actuators in different ways to achieve the desired chassis motion; col 7, lines 54-56) or a drive actuator (drive actuators 350 (also referred to herein as propulsion actuators); Gadda col 8, lines 30-45), and configured to acquire a steering angle and a yaw rate as the control commands from the driving support applications (the vehicle motion control unit 340 includes steering angle and the yaw rate to other vehicle parameters; Gadda col 10, line 65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gadda et al. (US 10407035 B1, hereinafter “Gadda”) in view of Perkins et al. (DE 102010017647 A1, hereinafter “Perkins”).
Regarding claim 2, Gadda, as modified by Perkins discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the arbitration unit is configured to output an instruction based on the steering angle serving as the control command after arbitration to the first control unit in a case where the control command after arbitration is able to be realized only by controlling the steering actuator, and configured to output an instruction based on at least the yaw rate serving as the control command after arbitration to the second control unit in a case where the control command after arbitration is not able to be realized only by controlling the steering actuator. However, Perkins teaches or at least suggests wherein the arbitration unit is configured to output an instruction based on the steering angle serving as the control command after arbitration to the first control unit in a case where the control command after arbitration is able to be realized only by controlling the steering actuator, and configured to output an instruction based on at least the yaw rate serving as the control command after arbitration to the second control unit in a case where the control command after arbitration is not able to be realized only by controlling the steering actuator (… in order to provide sufficient drive, steering and control at least for an emergency or auxiliary maneuver / or having a braking facility available. With redundant systems, in the event of malfunctions, a timely reaction to intervention by the auxiliary system (steering, braking, drive) is necessary in order to prevent a vehicle from leaving the road, a collision or a stalling. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Gadda to include where the control command after arbitration is not able to be realized only by controlling the steering actuator, as taught by Perkins in order to compensate for a failure of a steering system.

Regarding claim 3, Gadda, as modified by Perkins discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the case where the control command after arbitration is not be able to be realized only by controlling the steering actuator is a case where a system including the steering actuator is not normal (… in order to provide sufficient drive, steering and control at least for an emergency or auxiliary maneuver / or having a braking facility available. With redundant systems, in the event of malfunctions, a timely reaction to intervention by the auxiliary system (steering, braking, drive) is necessary in order to prevent a vehicle from leaving the road, a collision or a stalling. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Gadda to include the case where the control command after arbitration is not be able to be realized only by controlling the steering actuator, as taught by Perkins in order to compensate for a failure of a steering system.

Regarding claim 4, Gadda, as modified by Perkins discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the case where the control command after arbitration is not able to be realized only by controlling the steering actuator is a case where the steering angle serving as the control command after arbitration exceeds a maximum steering angle of the steering actuator (… in order to provide sufficient drive, steering and control at least for an emergency or auxiliary maneuver / or having a braking facility available. With redundant systems, in the event of malfunctions, a timely reaction to intervention by the auxiliary system (steering, braking, drive) is necessary in order to prevent a vehicle from leaving the road, a collision or a stalling. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Gadda to include the control command after arbitration is not able to be realized only by controlling the steering actuator, as taught by Perkins in order to compensate for a failure of a steering system.

Regarding claim 5, Gadda, as modified by Perkins discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the case where the control command after arbitration is not able to be realized only by controlling the steering actuator is a case where the steering angle serving as the control command after arbitration deviates, by a predetermined value or more, from an actual steering angle of the steering actuator that has operated in accordance with the instruction based on the steering angle (… in order to provide sufficient drive, steering and control at least for an emergency or auxiliary maneuver / or having a braking facility available. With redundant systems, in the event of malfunctions, a timely reaction to intervention by the auxiliary system (steering, braking, drive) is necessary in order to prevent a vehicle from leaving the road, a collision or a stalling. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Gadda to include the control command after arbitration is not able to be realized only by controlling the steering actuator, as taught by Perkins in order to compensate for a failure of a steering system.

Regarding claim 6, Gadda, as modified by Perkins discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the arbitration unit acquires the steering angle and the yaw rate as the control commands from the driving support applications at substantially the same time. However, Perkins teaches or at least suggests wherein the arbitration unit acquires the steering angle and the yaw rate as the control commands from the driving support applications at substantially the same time (a yaw stability control system 66 and a traction control system 68 can also from the knowledge of the roll gradient, roll rate parameter, roll acceleration coefficient and additional mass and position of the mass benefit; Perkins at [0034]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Gadda to include the yaw rate as the control commands from the driving support applications at substantially the same time, as taught by Perkins in order to compensate for a failure of a steering system.

Regarding claim 7, Gadda, as modified by Perkins discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the arbitration unit acquires a data frame including the steering angle and the yaw rate as the control commands from the driving support applications. However, Perkins teaches or at least suggests wherein the arbitration unit acquires a data frame including the steering angle and the yaw rate as the control commands from the driving support applications (a yaw stability control system 66 and a traction control system 68 can also from the knowledge of the roll gradient, roll rate parameter, roll acceleration coefficient and additional mass and position of the mass benefit; Perkins at [0034]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Gadda to include the yaw rate as the control commands from the driving support applications at substantially the same time, as taught by Perkins in order to compensate for a failure of a steering system.
 
Regarding claim 8, Gadda, as modified by Perkins discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the brake actuator is able to distribute a braking force between right and left wheels. However, Perkins teaches or at least suggests wherein the brake actuator is able to distribute a braking force between right and left wheels (a yaw stability control system 66 and a traction control system 68 can also from the knowledge of the roll gradient, roll rate parameter, roll acceleration coefficient and additional mass and position of the mass benefit; Perkins at [0034]) and (the RSC feedback control command may be sent to the engine ECU 210 for engine torque reduction the 4WD-ECU 212 for front-rear torque distribution, the brake-ECU 60 for front outer wheel braking torque, and the suspension for roll stiffness management, and so on; Perkins at [0061]-[0062]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Gadda to include the brake actuator is able to distribute a braking force between right and left wheels, as taught by Perkins in order to compensate for a failure of a steering system.

Regarding claim 9, Gadda, as modified by Perkins discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the drive actuator is able to distribute a driving force between right and left wheels. However, Perkins teaches or at least suggests wherein the drive actuator is able to distribute a driving force between right and left wheels (the RSC feedback control command may be sent to the engine ECU 210 for engine torque reduction the 4WD-ECU 212 for front-rear torque distribution, the brake-ECU 60 for front outer wheel braking torque, and the suspension for roll stiffness management, and so on; Perkins at [0061]-[0062]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Gadda to include the drive actuator is able to distribute a driving force between right and left wheels, as taught by Perkins in order to compensate for a failure of a steering system.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663